                       Case 19-50354-JKS              Doc 36       Filed 04/13/21         Page 1 of 8




                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE

    In re:                                                                Chapter 11
    WOODBRIDGE GROUP OF COMPANIES, LLC,                                   Case No. 17-12560 (BLS)
    et al.,1
                       Remaining Debtors.                                 (Jointly Administered)
    MICHAEL GOLDBERG, as Liquidating Trustee of
    the Woodbridge Liquidation Trust, successor
    in interest to the estate of Woodbridge Group
    of Companies, LLC, et al.,
                                                Plaintiff,

    v.


    Virginia H. Vatter,                                                   Adv. Proc No. 19-50354 (BLS)
    Anne  Manoogian,
    Zhaoxia  Zeng,     Edward Manoogian,                                  Adv. Proc No. 19-50311
                                                                                        19-50355 (BLS)
    Shuang Huo,                                                           Adv. Proc No. 19-50592 (BLS)
    Tommy D. Trout, Janet K. Trout                                        Adv. Proc No. 19-50734 (BLS)
    Sumner Abramson,                                                      Adv. Proc No. 19-50740 (B LS)
    Nanci Braun,                                                          Adv. Proc No. 19-50742 (BLS)
    James A. Duda,                                                        Adv. Proc No. 19-50774 (BLS)
    Christopher F. Capuano, Sarah E. Capuano,                             Adv. Proc No. 19-50778 (BLS)
    Lavenia Haskett, Troy Haskett,                                        Adv. Proc No. 19-50877 (BLS)
    Janet G. Dahlen, Michael K. Dahlen,                                   Adv. Proc No. 19-50882 (BLS)
    NAA Insurance Agency, Corp.,                                          Adv. Proc No. 19-50990 (BLS)
    The Boylan Group, Inc., John Boylan,                                  Adv. Proc No. 19-50991 (BLS)
                                                  Defendants.              Ref. Docket No. 4629


                                              AFFIDAVIT OF SERVICE




1        The Remaining Debtors and the last four digits of their respective federal tax identification number are as follows:
         Woodbridge Group of Companies, LLC (3603) and Woodbridge Mortgage Investment Fund 1, LLC (0172). The
         Remaining Debtors’ mailing address is 14140 Ventura Boulevard #302, Sherman Oaks, California 91423.
              Case 19-50354-JKS         Doc 36     Filed 04/13/21     Page 2 of 8




STATE OF NEW YORK  )
                   ) ss.:
COUNTY OF NEW YORK )

I, Sharna Wilson, being duly sworn, deposes and says:

1. I am employed as a Case Manager by Epiq Class Action & Claims Solutions, Inc., located at
   777 Third Avenue, New York, New York 10017. I am over the age of eighteen years and am
   not a party to the above-captioned action.

2. On April 5, 2021, I caused to be served the “Notice of Agenda of Matters Scheduled for
   Hearing on April 7, 2021 at 10:30 A.M. (Prevailing Eastern Time) before the Honorable
   Brendan L. Shannon,” dated April 5, 2021 [Docket No. 4629], by causing true and correct
   copies to be

       a. enclosed securely in separate postage pre-paid envelopes and delivered via first class
          mail to the parties listed on the annexed Exhibit A,

       b. delivered via electronic mail to the parties listed on the annexed Exhibit B, and

       c. delivered via facsimile to the party listed on the annexed Exhibit C.


3. The envelope utilized in the service of the foregoing contained the following legend:
   LEGAL DOCUMENTS ENCLOSED. PLEASE DIRECT TO THE ATTENTION OF
   ADDRESSEE, PRESIDENT OR LEGAL DEPARTMENT.”

                                                                    /s/ Sharna Wilson
                                                                    Sharna Wilson
 Sworn to before me this
 8th day of March, 2021
 /s/ Panagiota Manatakis
 Notary Public, State of New York
 No. 01MA6221096
 Qualified in Queens County
 Commission Expires April 26, 2022
Case 19-50354-JKS   Doc 36   Filed 04/13/21   Page 3 of 8




                    EXHIBIT A
Case 19-50354-JKS   Doc 36   Filed 04/13/21   Page 4 of 8
Case 19-50354-JKS   Doc 36   Filed 04/13/21   Page 5 of 8




                    EXHIBIT B
Case 19-50354-JKS   Doc 36   Filed 04/13/21   Page 6 of 8
Case 19-50354-JKS   Doc 36   Filed 04/13/21   Page 7 of 8




                    EXHIBIT C
Case 19-50354-JKS   Doc 36   Filed 04/13/21   Page 8 of 8
